t c memo united_states tax_court frank m settimo and sallyn m settimo petitioners v commissioner of internal revenue respondent docket no filed date joseph falcone for petitioners laurie b schmidt and john w stevens for respondent memorandum findings_of_fact and opinion laro judge petitioners petitioned the court to redetermine respondent’s determination of deficiencies of dollar_figure and dollar_figure in their and federal income taxes respectively and sec_6662 accuracy-related_penalties of dollar_figure and dollar_figure respectively following the parties’ concessions we are left to decide whether two s_corporations collectively s_corporations wholly owned by frank settimo petitioner may deduct child care expenses_incurred with respect to petitioners’ children we hold they may not section references are to the internal_revenue_code applicable to the subject years rule references are to the tax_court rules_of_practice and procedure findings_of_fact some facts are stipulated we incorporate herein by this reference the parties’ stipulations of fact and the exhibits submitted therewith we find the stipulated facts accordingly petitioners are husband and wife and they filed joint and federal_income_tax returns they resided in linden michigan at all relevant times petitioner started a window washing business business in date his wife began working in that busine sec_2 years later in date petitioner began hiring other individuals to work in the business in petitioner conducted the business through his wholly owned s_corporation professional window cleaning inc pwc petitioner terminated pwc as of the start of and began conducting the business through a second wholly owned s_corporation algimarso glass cleaners inc agc for federal_income_tax purposes petitioner reported the income and expenses of the s_corporations using the cash_receipts_and_disbursements_method during the respective subject years approximately and individuals worked in the business petitioner’s wife was employed by the s_corporations to wash windows one or two days a week and to provide clerical services to the s_corporations for approximately to hours per week the s_corporations did not formally pay her any wages during either year she actually received wages from the s_corporations of dollar_figure and dollar_figure during the respective years petitioner was employed by the s_corporations essentially as their general and operations manager as to the business petitioner solicited professional advice and new customers established a sales division recruited hired evaluated and dealt with each of the other workers in the business assigned specific jobs to the window washers and monitored customer satisfaction as to those jobs negotiated each window washer’s compensation and made daily business decisions handled the business’s finances and assisted in clerical work he also washed windows for the s_corporation sec_5 or days a week pwc formally paid petitioner no wages during and agc formally paid petitioner dollar_figure in wages during petitioners had four children the ages of whom in were and when petitioner wife was washing windows for the s_corporations petitioners left their children with either a daycare service or a neighbor petitioners paid their neighbor in cash to watch their children and petitioners paid the daycare service with a check drawn on the bank account of pwc or agc for the subject years pwc and agc claimed deductions of dollar_figure and dollar_figure respectively for the daycare expense of petitioners’ children opinion we decide the single issue mentioned above in that we find that the facts underlying our decision of that issue are not in dispute we decide that issue without regard to which party bears the burden_of_proof the parties dispute two other issues in addition to the one that we decide the first other issue concerns the_amount_of_wages that petitioner failed to report for and the second other issue concerns whether all of the s corporations’ workers are their employees we do not decide either of those two other issues in that our decision of those issues is unnecessary to our redetermination of petitioners’ federal_income_tax deficiencies for the subject years as to the first other issue petitioner is the sole shareholder of the s_corporations and any amount of wages that he failed to report on hi sec_2001 and sec_2002 federal_income_tax returns will be offset entirely by the corresponding increase in the deduction that passes through to him from the s_corporations see griffin v commissioner tcmemo_1995_246 as to the second other issue that issue also does not affect our redetermination of petitioners’ deficiencies as to the issue that we do decide petitioners assert that the s_corporations are entitled to deduct the daycare expenses of petitioners’ children petitioners’ entire argument in brief is as follows pursuant to revrul_73_348 1973_2_cb_31 the respondent permits a corporation’s payments to a day care center to provide care for the preschool children of its employees while they are at work to be deducted under sec_162 petitioner sallyn settimo could not have worked unless day care was provided to her preschool children the subchapter_s_corporations paid for that day care we are unpersuaded by this argument while sec_162 allows a corporate taxpayer to deduct the ordinary and necessary expenses of its business the mere fact that petitioner’s wife may have been unable to work for the s_corporations unless daycare was provided to her children does not necessarily mean that the payment of petitioners’ daycare expenses is an ordinary_and_necessary_expense of the s_corporations while respondent ruled in revrul_73_348 supra that a taxpayer was able to deduct the daycare expenses related to the children of its employees the ruling notes that the expenses were directly related to the taxpayer’s business on the basis of the record at hand we are unable to find that petitioners’ daycare expenses were directly related to the business of the s_corporations or in other words that those expenses are an ordinary_and_necessary_expense of the s_corporations indeed the only individuals whose children’s daycare expenses were paid_by the s_corporations were the sole owner of the s_corporations and his wife we hold for respondent we have considered all arguments in this case and consider those arguments not discussed above to be without merit to reflect issues settled by the parties decision will be entered under rule nor have petitioners shown that the primary beneficiary of the payments was either s_corporation see 115_tc_172
